DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  In the specification, although statutory (non-transitory) embodiments of a computer readable medium are disclosed, non-statutory (transitory) embodiments are not explicitly excluded.
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.
Therefore, the claim is rejected as being drawn to non-statutory subject matter.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 9 are drawn to a method and apparatus for channel equalization. A first device receives a first signal from a second device via a plurality of subcarriers over a communication channel; the first signal is sampled to obtain sampled symbols; and a second signal based on the obtained sampled symbols is generated using a direct association between sampled symbols and payloads, the second signal indicating a payload of the first signal carried on an effective subcarrier of the plurality of subcarriers.
Closest art of record is as follows:
Hudson (US 7254171 B2) discloses channel equalization of data received over plurality of streams comprising a sampler.
Luschi et al. (US 20090110049 A1) discloses channel equalization based on samples.
However, prior art of record fails to disclose either alone or in combination the exact and relationship details of the claimed first and second signals, rendering the claims and 2-8,10-16 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Strong (US 20160072648 A1) discloses channel equalization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637